Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is unclear in that it recites “and optionally wherein the engine area ratio is in a range from 1.7 to 2.7, optionally 1.8 to 2.3”.  This optional language fails to clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by the optional language is or is not a required feature of the claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No. 11204037. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of claims 1-13 of the instant application are disclosed in claims 1-13 of U.S. Patent No. 11204037.
Instant application 17520126
US 11204037
1. (Currently Amended) A gas turbine engine for an aircraft, comprising:
 an engine core having a core length and comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor, the turbine comprising a lowest pressure rotor stage, the turbine having a turbine diameter at the lowest pressure rotor stage; and 
a fan located upstream of the engine core, the fan comprising a plurality of fan blades extending from a hub,
 each fan blade having a leading edge and a trailing edge, 
the hub and fan blades together defining a fan face having a fan face area and a fan tip radius, 
wherein a ratio of the fan tip radius to the turbine diameter at the lowest pressure rotor stage is in a range from 1.2 to 2.0; and 






wherein the engine core length is in a range from 150 cm to 320 cm.
1. A gas turbine engine for an aircraft, comprising: 

an engine core having a core length and comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor, the turbine comprising a lowest pressure rotor stage, the turbine having a turbine diameter at the lowest pressure rotor stage; and
 a fan located upstream of the engine core, the fan comprising a plurality of fan blades extending from a hub, 


the hub and fan blades together defining a fan face having a fan face area and a fan tip radius, 
wherein a ratio of the fan tip radius to the turbine diameter at the lowest pressure rotor stage is in a range from 1.2 to 2.0; and 
wherein the ratio of the fan tip radius to the core length is in a range from 0.3 to 1.

12. The gas turbine engine of claim 1, 
wherein the engine core length is in a range from 150 cm to 320 cm.
 2. (Original) The gas turbine engine of claim 1, 
wherein the ratio of the fan tip radius to the turbine diameter is in a range from 1.2 to 1.7
2. The gas turbine engine of claim 1, 

wherein the ratio of the fan tip radius to the turbine diameter is in a range from 1.2 to 1.7.
3. (Original) The gas turbine engine of claim 1, 
wherein the ratio of the fan tip radius to the turbine diameter is in a range from 1.2 to 1.5.  
3. The gas turbine engine of claim 1, 

wherein the ratio of the fan tip radius to the turbine diameter is in a range from 1.2 to 1.5.
4. (Original) The gas turbine engine of claim 1, 
wherein the fan tip radius is measured between a centreline of the gas turbine engine and an outermost tip of each fan blade at its leading edge, the fan face area being equal to 7L multiplied by the square of the fan tip radius.
4. The gas turbine engine of claim 1, 

wherein the fan tip radius is measured between a centreline of the gas turbine engine and an outermost tip of each fan blade at its leading edge, the fan face area being equal to 7 L multiplied by the square of the fan tip radius.
5. (Original) The gas turbine engine of claim 1 
wherein the fan tip radius is around 110 cm, 115cm, 120 cm, 125 cm, 130 cm, 135cm, 140 cm, 145 cm, 150 cm, 155 cm, 160 cm, 165 cm, 170 cm, 175 cm,180 cm, 185 cm, 190 cm or 195 cm
5. The gas turbine engine of claim 1 

wherein the fan tip radius is 110 cm, 115 cm, 120 cm, 125 cm, 130 cm, 135 cm, 140 cm, 145 cm, 150 cm, 155 cm, 160 cm, 165 cm, 170 cm, 175 cm, 180 cm, 185 cm, 190 cm or 195 cm
6. (Original) The gas turbine engine of claim 1 
wherein the fan tip radius is in a range from 110 cm to 150 cm, and optionally 
wherein an engine area ratio is in a range from 1.7 to 2.7, optionally 1.8 to 2.3.
6. The gas turbine engine of claim 1 

wherein the fan tip radius is in a range from 110 cm to 150 cm, and 
wherein the engine area ratio is in a range from 1.7 to 2.7.
7. (Original) The gas turbine engine of claim 1 
wherein the fan tip radius is in a range from 110 cm to 150 cm.
7. The gas turbine engine of claim 1 

wherein the fan tip radius is in a range from 110 cm to 150 cm
8. (Original) The gas turbine engine of claim 1, 
wherein the turbine diameter of the turbine at the lowest pressure rotor stage is measured: (i) if the rotor is shrouded, to an underside of the shroud; or (ii) if the rotor is unshrouded, to blade tips of the rotor.
8. The gas turbine engine of claim 1, 

wherein the turbine diameter of the turbine at the lowest pressure rotor stage is measured: (i) if the rotor is shrouded, to an underside of the shroud; or (ii) if the rotor is unshrouded, to blade tips of the rotor.
9. (Original) The gas turbine engine of claim 1, 
wherein the turbine diameter at the lowest pressure rotor stage is in a range from 70 cm to 170 cm.
9. The gas turbine engine of claim 1, 

wherein the turbine diameter at the lowest pressure rotor stage is in a range from 70 cm to 170 cm
10. (Original) The gas turbine engine of claim 1, 
wherein the ratio of the fan tip radius to the core length is in a range from 0.3 to 1.
See claim1
11. (Original) The gas turbine engine of claim 1, 
wherein the core length is defined as an axial distance between a forward region of the compressor and a rearward region of the turbine.  
10. The gas turbine engine of claim 1, 
wherein the core length is defined as an axial distance between a forward region of the compressor and a rearward region of the turbine
12. (Original) The gas turbine engine of claim 1, 
wherein the core length is measured along a centreline of the gas turbine engine from a mean radius point of a first stage of a compressor blade leading edge to a mean radius point of the lowest pressure turbine rotor stage blade trailing edge of the turbine.  
11. The gas turbine engine of claim 1, 
wherein the core length is measured along a centreline of the gas turbine engine from a mean radius point of a first stage of a compressor blade leading edge to a mean radius point of the lowest pressure turbine rotor stage blade trailing edge of the turbine.
13. (Original) The gas turbine engine according to claim 1, wherein: 
the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor; and -3-Application No. 17/520,126 the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft

13. The gas turbine engine according to claim 1, wherein: 

the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft.


In view of the table above, it is clear that the elements of claim 1 are to be found in claim 1 of the ‘037 patent, except for the limitation of " each fan blade having a leading edge and a trailing edge". Fan blades must have leading and trailing edges. It is the position of the Office that these two claims are describing the same thing.  Since claims 1-13 of the application are anticipated by claims 1-13 of the patent, they are not patentably distinct from each other.
Allowable Subject Matter
Claims 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 14 is allowable for the specific dimensions and ratios claimed.  While the center of gravity to engine length ratio is known per WO2014099085, it is not obvious to combine this specific ratio with the specific fan tip radius, engine length and fan tip radius to core length ratio without improper hindsight reasoning.
Claims 15-18 are allowable for being dependent on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745